         Case 3:17-cr-00052-SDD-RLB             Document 61       12/11/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                                      CRIMINAL ACTION

VERSUS                                                                        17-52-SDD-RLB

RAYMOND BRUMFIELD



                                             RULING

       This matter is before the Court on the pro se Motions for Jail Time Credit1 filed by

Defendant, Raymond Brumfield (“Defendant”). The Government has filed an Opposition2

to the motion. In this motion, Defendant requests that the Court order the application of

credit for time served between December 13, 2016 and December 5, 2017, although

some of this time was served in state custody. Defendant claims the Court awarded him

this credit at sentencing; however, there is no record of this order, and the Court lacks

authority to calculate or award credit for time served under the law.

       The Supreme Court has made clear that the Attorney General (through the BOP)

computes credit for time served in official detention, not the sentencing court.3 The Fifth

Circuit has recently found that the sentencing court lacks jurisdiction to compute credit,

and the BOP is not bound by a district court’s decision to award or deny custody credit.4




                               
1
  Rec. Doc. Nos. 50 & 54.
2
  Rec. Doc. No. 60.
3
  United States v. Wilson, 503 U.S. 329, 333 (1992) (discussing 18 U.S.C. § 3585(b)); see also Leal v.
Tombone, 341 F.3d 427, 428 (5th Cir. 2003).
4
  Smith v. McConnell, 950 F.3d 285, 288 (5th Cir. 2020).
DocumentNumber:64295                                                                             1
                                                                                                    

          Case 3:17-cr-00052-SDD-RLB                Document 61         12/11/20 Page 2 of 2




        Even so, “prisoners are afforded administrative review of the computation of their

credits, and may seek judicial review of these computations after exhausting their

administrative remedies.”5 The Government submits that Defendant is currently being

held on a state court writ in East Baton Rouge Parish Prison, and his federal designation

is USP Coleman I in Florida.6                 Once transferred to Coleman, Defendant may

administratively challenge his sentence computation with the BOP through its

administrative remedy system. Should Plaintiff not be satisfied after exhausting his

administrative remedies, he may seek relief from the Court pursuant to 28 U.S.C. § 2241.

        Accordingly, Defendant’s Motions for Jail Time Credit7 are DENIED.

        IT IS SO ORDERED.

        Baton Rouge, Louisiana, this 11th day of December, 2020.



                                                       S
                                                  ________________________________
                                                  SHELLY D. DICK
                                                  CHIEF DISTRICT JUDGE
                                                  MIDDLE DISTRICT OF LOUISIANA




                                 
5
  United States v. Aparicio, 963 F.3d 470, 478 (5th Cir. 2020), pet. for cert. filed, 20-5410 (2020) (footnote
and citations omitted).
6
  Rec. Doc. No. 53, p. 4.
7
  Rec. Doc. Nos. 50 & 54.
DocumentNumber:64295                                                                                     2
                                                                                                            

